Citation Nr: 1415639	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  13-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include lung scarring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his hearing, the Veteran reported receiving emergency treatment for frostbite while stationed in Alaska.  It is unclear whether the service treatment records are complete.  Therefore, attempts should be made to obtain all of the Veteran's STRs, to include any from when he was stationed in Alaska and any clinical or emergency room records.

The examiner who provided the October 2012 opinion should also provide an addendum addressing the Veteran's statement during his hearing that a VA doctor said his lung scarring could be related to extreme cold temperatures in service.

Finally, any recent VA treatment records should be obtained, as well as the Veteran's records related to his award of disability benefits from the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records, to include all records from when he was stationed in Alaska and all clinical records and emergency room records.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from January 2000 to September 2009 and from April 2012 forward.

3.   Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s). If these records are not available, a negative reply is required. 

4.  Then, forward the claims file to the VA examiner who conducted the October 2012 VA respiratory examination for an addendum medical opinion.  Based on a review of the record, the examiner must answer the following question:

Is it at least as likely as not (50 percent probability or greater) that any current pulmonary disorder, including lung scarring, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to extreme cold temperatures.

If the October 2012 VA examiner is unavailable or unable to provide this additional medical comment, then have someone else equally qualified provide this additional comment.  This may require having the Veteran reexamined, but this is left to the designee's discretion.

In any event, the prior or new examiner must discuss the medical rationale of the opinion, if necessary, citing to specific evidence in the record to support conclusions.

5.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate response(s) to the specific opinion(s) requested, it must be returned to the providing examiner for corrective action.

6.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



